DETAILED ACTION

Election/Restrictions

The Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.    Claims 1-4, drawn to a neural processing unit configured to receive raw neural data from the neural recording device, classified in H04L 2012/5686

II.    Claims 5-10, drawn to a neural sensor configured to provide neural signals of the subject, classified in B25J 9/161.

III.    Claims 11-15, drawn to recording a neural data stream from the microelectrode, classified in G06N 3/063.

 The inventions are distinct, each from the other because of the following reasons:

Inventions I and II are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP §806.05(c)). In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the phase locked loop could . The subcombination has separate utility such as coding or decoding.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
5. Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have separate classification thereof; and
the inventions have acquired a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.



/BRANDON S COLE/           Primary Examiner, Art Unit 2128